Citation Nr: 0305299	
Decision Date: 03/20/03    Archive Date: 04/03/03

DOCKET NO.  01-09 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).

(The issues of entitlement to service connection for 
bilateral leg disabilities, bilateral knee disabilities, and 
a left shoulder disability will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from February 1944 to June 
1946.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2001 decision by the RO in Columbia, South 
Carolina, which, in pertinent part, denied service connection 
for an acquired psychiatric disorder, to include PTSD.

The Board is undertaking additional development on the issues 
of entitlement to service connection for bilateral leg 
disabilities, bilateral knee disabilities, and a left 
shoulder disability pursuant to authority granted by 38 
C.F.R. § 19.9(a)(2) (2002).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  38 C.F.R. § 20.903 (2002).  After giving the 
notice and reviewing any response to the notice, the Board 
will prepare a separate decision addressing these issues.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran does not have a diagnosis of  PTSD.

3.  The veteran's current psychiatric disorders (most 
recently diagnosed as anxiety and depression) are not related 
to an incident of service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not 
incurred in or aggravated by military service.  38 U.S.C.A. § 
1110 (West Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  The VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)) (2002).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.

In the present case, the Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes that discussions 
as contained in the initial June 2001 rating decision, in the 
August 2001 statement of the case, in an October 2002 
supplemental statement of the case, and in a letter dated in 
March 2001 have provided the veteran with sufficient 
information regarding the applicable rules.  The veteran and 
his representative have submitted written arguments.  The 
letter, the statement of the case, and the supplemental 
statement of the case provided notice to the veteran of what 
was revealed by the evidence of record.  Additionally, these 
documents notified him why this evidence was insufficient to 
award the benefit sought.  Thus, the veteran has been 
provided notice of what VA was doing to develop the claim, 
notice of what he could do to help his claim, and notice of 
how his claim was still deficient.  Because no additional 
evidence has been identified by the veteran as being 
available but absent from the record, the Board finds that 
any failure on the part of VA to further notify the veteran 
what evidence would be secured by VA and what evidence would 
be secured by the veteran is harmless.  Cf. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Factual Background

Service records show that the veteran was a rifleman, 
participated in combat action in northern France, and was 
awarded the combat infantryman's badge (CIB).

The Board notes that most of the veteran's service medical 
records are unavailable, having been destroyed in the 1973 
fire at the National Personnel Records Center (NPRC).  The 
only available service medical record is the medical 
examination performed for separation purposes in June 1946, 
which shows that his psychiatric system was listed as normal.  
A sick report from the veteran's unit dated in 1945 shows 
that he was taken sick in June 1945, and returned to duty 
that day.  The nature of his illness is not identified.

By a statement dated in May 1992, the veteran said that he 
went to sick call during service for a stomach problem.  He 
enclosed lay statements from family members to the effect 
that he had stomach surgery in 1966, and then had nerve 
problems "then and now".

By a letter dated in July 1992, a private doctor, H. E. 
Vincent, Jr., MD, indicated that he had referred the veteran 
to another doctor for a gastrectomy which was performed in 
August 1966, and that he was still the veteran's family 
physician.  

At a July 1992 RO hearing, the veteran testified that he had 
nerve problems related to a stomach ulcer.  He said that this 
condition caused a "major breakdown" and a nervous 
condition, as well as financial difficulties.  He asserted 
that he had a nerve problem ever since his stomach surgery in 
1966.  He reported current treatment for a nervous condition.

In May 2000, the veteran submitted a claim for service 
connection for anxiety, depression, and PTSD.

By a letter dated in August 2000, Dr. Vincent said that the 
veteran dated his anxiety and depression from his World War 
II experiences in France and Germany.

Private medical records from Dr. Talbert dated from 2000 to 
2001 reflect treatment for depression.

At a March 2001 VA psychiatric examination, the veteran 
reported that he was nervous and always on edge.  The 
examiner noted that the veteran rambled incessantly and 
reminisced extensively about his experiences in World War II.  
No specific traumatic stressors were elicited.  He referred 
to previous acquaintances easily and freely without distress 
and in general was presently in no acute distress.  He 
complained of nervousness and did have signs of anxiety but 
this apparently was longstanding.  He had some anxiety and 
possible mild dysphoria due to stressors in his daily life.  
The Axis I diagnosis was anxiety disorder, not otherwise 
specified.  In an April 2001 addendum, the VA examiner 
indicated that he had reviewed the veteran's claims file and 
his original statements and conclusions were unchanged as a 
result.

In March 2001, the veteran submitted a PTSD questionnaire.  
In response to a question asking him to describe the event or 
events which he experienced in military service which he felt 
contributed to his current claim for service connection for 
PTSD, he wrote:  "Combat Infantry Badge holder".  He did 
not describe any in-service incidents.

By a statement dated in October 2001, the veteran said that 
with respect to his PTSD claim, he was not required to 
identify any specific stressors since he was awarded the CIB, 
which was sufficient to meet the requirement for a specific 
traumatic stressor.  He also contended that anxiety and PTSD 
were classified as psychoneurotic disorders and were closely 
related in symptoms.  He asserted that his recent VA 
examination was inadequate to determine whether he had 
anxiety or PTSD.

At a Decision Review Officer conference in May 2002, the 
veteran reported that he was in combat for at least 6 months 
beginning in November 1944.  He was shot at and returned 
fire, and when he arrived in Europe one of the boats struck a 
mine and 300 men were lost.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. § 3.303 
(2002).  Service incurrence will be presumed for certain 
chronic diseases, including psychoses, if manifest to a 
compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.307, 3.309 (2002).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2002).  If a veteran did not engage in combat, his 
statements and testimony are inadequate to prove the 
occurrence of a stressor in service; such a stressor must be 
established by official service records or other credible 
supporting evidence.  Id.; Cohen v. Brown, 10 Vet. App. 128 
(1997); Doran v. Brown, 6 Vet. App. 283 (1994).

The veteran claims service connection for an acquired 
psychiatric disorder, to include PTSD, which he asserts was 
incurred during military service.  The service medical 
records are negative for a diagnosis of a chronic psychiatric 
disorder.  Post-service medical records are negative for a 
diagnosis of a psychiatric disorder for many decades after 
service.

The evidence demonstrates that the veteran engaged in combat 
with the enemy during World War II, and that he was awarded 
the CIB.  Hence his lay testimony alone may establish the 
occurrence of a claimed stressor.  However, the veteran has 
never been diagnosed with PTSD, and in fact, a VA examiner 
has determined that he does not have PTSD.  Service 
connection for PTSD is therefore not warranted.  38 C.F.R. 
§ 3.304(f) (2002).

Recent medical evidence demonstrates that the veteran has 
been diagnosed with depression and anxiety.  There is no 
medical evidence linking the current anxiety and depression 
with service.

The veteran has asserted that he incurred a psychiatric 
disorder during his period of active service.  As a layman, 
he is not competent to render an opinion regarding diagnosis 
or etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Similarly, the veteran's self-reported lay history, 
transcribed in some of the post-service medical records, that 
his anxiety and depression began in service, does not 
constitute competent medical evidence of causality.  LeShore 
v. Brown, 8 Vet. App. 406 (1995). 

The preponderance of the evidence is against the veteran's 
claim for service connection for an acquired psychiatric 
disorder, to include PTSD.  Consequently, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West Supp. 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  



ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.



	                        
____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

